Citation Nr: 1101838	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to November 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran provided testimony at a March 2009 Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

This case was the subject of Board remands dated in July 2009 and 
in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence is against a finding 
that a low back disorder is related to service, or that arthritis 
manifested to a compensable degree within a year following 
separation from active duty.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matter decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the Veteran has 
been provided all information needed for a reasonable person to 
prove these claims.  In any event, the Federal Circuit recently 
vacated the previous decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of a number of letters 
provided between June 2003 and June 2010.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific criteria to 
substantiate his claim of for service connection.  The RO has 
provided adequate notice of how effective dates are assigned.  
The claim was subsequently readjudicated most recently in an 
October 2010 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims on appeal decided below.  

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and reports of two VA examinations.  The duty to assist 
includes the duty to provide a medical examination or obtain a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  

VA appropriately examined the medical history of the Veteran's 
claimed low back disability for compensation purposes addressing 
the claimed disorder.  Findings from the examination reports are 
adequate for the purposes of deciding the claim on appeal.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran 
was also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which he did in 
March 2009. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 
that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

Here, at the March 2009 Travel Board hearing, the Acting Veterans 
Law Judge noted the basis of the prior determinations and 
indicated the elements of the claims that were lacking and 
necessary to substantiate the claim for benefits.  These elements 
were discussed during the hearing.  In addition, the Acting 
Veterans Law Judge sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  Significantly, 
the Veteran has not identified, and the record does not otherwise 
indicate, that any additional evidence exists that has not been 
obtained and would be necessary for a fair adjudication of the 
claim.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Service treatment records do not show that the Veteran was seen 
for any treatment associated with any low back or lumbar spine 
problems.  There are no service treatment records showing any 
relevant complaints or treatment regarding the low back.  The 
report of a November 1955 examination at the time of release from 
active duty shows that on examination, the evaluation was normal 
for the spine and other musculoskeletal system.

The claims file contains private and VA treatment records, 
including statements and private evaluation reports, dated from 
2000 to November 2010.  Private treatment records showing 
treatment for another condition includes an August 2000 report of 
review of systems, which shows no findings pertinent to the 
claimed low back disorder.  The first evidence of any low back 
problems is shown in October 2001 in private treatment records 
showing the Veteran was seen for complaints of low back pain for 
years, which was presently worse.  Subsequent private treatment 
notes in show continued treatment for low back pain complaints.    

Of note, in a January 2003 consultation report, W. G. Stanley, 
D.O., remarked that the Veteran had had problems with his back 
for many years but it was getting worse over the previous three 
to four months.  The Veteran had worked as a heavy iron worker 
and had to give that up three or four years before due to his 
back.  Most recently he had to give up his job as an estimator 
because it involved a lot of walking.  After examination, Dr. 
Stanley diagnosed mechanical low back pain, degenerative 
arthritis, no significant neurologic deficits.  X-ray examination 
later in January 2003 showed interspace heights well maintained, 
no fractures, no dislocations or destructive lesions, and that 
there was some degenerative sclerosis at the lower lumbar facets.

A February 2005 private treatment note shows that the Veteran 
reported falling on the floor in January 2005, with resulting 
neck and low back pain.  Subsequent VA and private treatment 
records show continued treatment for low back problems.

The report of a November 2009 VA examination shows that the 
Veteran reported a history of chronic low back pain starting 
after a fall in service in 1952 during basic training.  He 
reported that while working in an area where greasy posts and 
pans were cleaned he slipped and fell injuring his low back.  He 
reported receiving treatment at that time including use of a back 
brace for several days with gradual improvement, and he reported 
that he did well until 1956 when he began to experience pain in 
the lower back due to standing on concrete all day.  He reported 
that he continued to have low back pain thereafter that worsened 
over time.  

After examination the diagnosis was degenerative disk disease of 
the lumbosacral spine and remote strain/compression injury of the 
lumbosacral spine.  The examiner remarked that the Veteran had a 
history of chronic, progressive lower back pain, with no evidence 
of previous evaluation or treatment in the service treatment 
records.  The examiner noted that the only evidence supporting 
the Veteran's claim was a statement from a friend who was 
cognizant of the Veteran's requirement to wear a brace and 
assistance during service.  The examiner noted that X-rays 
revealed evidence of compression involving the superior endplate 
of L3, and remarked that this could represent a previous injury.  
The examiner opined, however, that there was no way to determine 
the time or place this occurred, noting that additional treatment 
notes in February 2008 referred to an injury in January 2005.  
Based on the foregoing evidence discussed in the examination 
report, the examiner opined that the question of nexus could not 
be resolved without resorting to speculation.

The report of a September 2010 VA examination shows that the 
Veteran reported a history of injury in service and subsequent 
low back treatment and residual low back problems, a history 
which was essentially the same as discussed in the November 2009 
VA examination discussed above.  After examination, the examiner 
diagnosed degenerative joint disease, low back.  

The examiner remarked that the Veteran's degenerative joint 
disease of his spine was to be expected at his age level and 
occupation (construction worker).  The examiner noted the 
Veteran's report that he fell in 1955 in service and was treated 
for one week, and then returned to usual military activities when 
his back pain subsided.  The examiner explained that these 
reported symptoms meant that the present minimal compression 
involving the superior L3 was not due to that fall in service; 
and that if he had had a compression fracture of L3 with the 
inservice fall, that the low back pain of that would have 
rendered him non functional for several months at the time of the 
injury.  The examiner also remarked in this regard that the 
Veteran had previously stated he was treated for low back pain in 
1956, and that at the present examination, he reported that his 
back pain returned in the 1970s.  The examiner also noted that 
the Veteran had multiple falls after service due to unrelated 
cited conditions.  

Based on the foregoing, the examiner opined that the current low 
back condition did not begin in service and was not related to 
service.  In sum, the examiner found that the current low back 
condition was to be expected at the Veteran's age, and that the 
L3 compression was not caused by the reported injury in service.  
In this regard, the examiner noted that the Veteran had been a 
construction worker after service and later after service had had 
multiple falls due to underlying morbid medical conditions that 
were more likely the cause of L3 compression.

In an October 2010 statement, Peno Carter, PT, noted generally 
that back injuries may be the starting point for symptomatic 
degenerative joint disease to occur, and that injuries are most 
frequently involved in the development of osteoarthritis, which 
may occur secondary to an injury to a joint.  He further noted 
that although associated with old age, that osteoarthritis and 
degenerative joint disease are not simply a result of the aging 
process, but almost always begin as a ligament weakness resulting 
from injury.  Based on the above, and the Veteran's report of 
injury in service, he opined that it would seem reasonable to 
conclude that the Veteran's injury in service was a precursor to 
his degenerative joint disease.

The Veteran has provided lay evidence supporting his claim of low 
back injury and resultant low back problems in service.  As 
reflected in a September 2004 statement in which he claimed 
service connection for a low back disorder, and in the transcript 
of a March 2009 Travel Board hearing, the Veteran has asserted 
that he hurt his back in boot camp when he slipped on the floor 
of a room where greasy pans were washed.  He reported that he 
received treatment during boot camp for the injury including a 
back brace.  He reported that after service he started receiving 
treatment in 1956 or 1957 from chiropractors.   In two lay 
statements received in August 2003 and November 2009, EDH, a 
former service member, indicated he was aware at the time in 
service of the Veteran's low back injury and reported that he 
wore a back brace and was excused from some physical activities.  
EDH also stated that he was aware of the resultant condition in 
service.  

In light of the above, the Board finds that the evidence shows 
that the Veteran sustained a back injury during service.  In 
addition, the medical evidence shows that he is current diagnosed 
as having a back disability.  The question thus turns to whether 
the Veteran has a chronic back disability that had its onset in 
service or is related to his in-service back injury.

Based on review of the foregoing, the Board finds that the 
preponderance of the competent evidence is against a finding that 
a low back disorder is related to service.  First, though the 
Veteran is competent to provide lay evidence on this matter, his 
assertions of back injury and resultant condition in service have 
been inconsistent.  In addition, the clinical evidence that shows 
no indication of any back complaints in service or prior to 
October 2001, approximately 46 years after service ended in 1955, 
and that when seeking treatment, the Veteran did not reference 
his period of service or any in-service back injury.  Further, 
although the early records of low back treatment show complaints 
of low back pain for years, none of the early treatment records 
shows that the Veteran attributed the current low back disorder 
to the later claimed injury in service.  Finally, the Board notes 
that the Veteran worked in construction following his discharge, 
which is a type of job that would difficult to perform with 
chronic back pain.

Notably, the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006).  If the Board concludes that the lay 
evidence presented by a Veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the Veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  Id.  

In light of the above, the Board does not find credible his 
report of a continuity of back problems since service.  As stated 
above, the Veteran's assertions that he injured his back during 
service and has had back problems since that time conflicts with 
his initial statements made when first receiving treatment and 
are inconsistent with the remainder of the clinical records 
showing no injury or low back problems in service or such 
problems until about 46 years after service.  Thus, although the 
Board finds that the Veteran's report of sustaining a back injury 
in service as credible, the Board does not find his report of a 
continuity of back symptoms credible.

Further, the nexus opinion contained in the statement from Peno 
Carter, PT, appears to be made solely on the basis of the 
Veteran's reported history, which as discussed, is not consistent 
with the remainder of the medical evidence on file, including the 
opinions given by the two VA examiners at the and November 2009 
and September 2010 VA examinations.  Moreover, the private 
examiner does not acknowledge or discuss the Veteran's post-
service vocational history.  As such, the Board finds that the 
statement by Peno Carter to be of little probative value.

By contrast, the opinion given by the VA examiner at the 
September 2010 (physician) VA examination is more probative on 
the matter as it is consistent with the rest of the record.  
Moreover, the VA physician offered a cogent rationale in support 
of the assessment, which is consistent with the remainder of the 
treatment record evidence.  The examiner at the November 2009 
(physician's assistant) did not actually provide an opinion as to 
nexus, finding that to make such an opinion-given the Veteran's 
report and the remainder of the evidence-would be the result of 
mere speculation.  Other than the statement of Peno Carter, no 
post-service treatment records contain an opinion or otherwise 
link any current back condition to service.  Even the Veteran's 
statements during initial treatment are essentially counter to 
his claim, as he did not at that time associate his low back pain 
to specific injury in service many years before.  

Further, there is no evidence of any arthritis to a compensable 
degree within one year of separation.  This precludes granting 
service connection for arthritis on the basis of pertinent 
presumptive regulations.  38 C.F.R. §§ 3.307, 3.309.  As such, 
the Board finds that the preponderance of the evidence is against 
the claim, and thus service connection for low back disability 
must be denied.


ORDER

Service connection for low back disability is denied.


____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


